DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 comprising claim 1 in the reply filed on 04/21/2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:
	Claim 1 should read “An escalator handrail belt decontamination system” for proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villa (WO 2013/042144).
Regarding claim 1, Villa (WO 2013/042144) (translated document present in file wrapper) teaches an decontamination system suitable for an escalator handrail (page 1 line 4-9) comprising an ozone generator (page 6 line 1-14; fig. 1 generating unit 16) characterized in that it comprises at least one sealed decontamination unit (fig. 1 apparatus 100) comprising 5at least one ozone generator (generating unit 16), at least one ozone concentration sensor (page 10 line 31-32 and page 11 line 1-4), at least one first ozone destruction unit (page 10 line 10-15); and further comprises at least one ozone safety sensor (page 12 line 9-12), at least one secondary ozone destruction unit (page 10 line 18-20), an intermediate controller (page 11 line 13-17 fig. 1 control unit 33), and a central controller (page 11 line 17-20 control panel).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.H./              Examiner, Art Unit 1799       

/SEAN E CONLEY/               Primary Examiner, Art Unit 1796